      Case 1:20-cv-00050-C Document 7 Filed 04/20/20                Page 1 of 3 PageID 44



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  ABILENE DIVISION


    KENNETH DEWAYNE ROBLEZ,                         $
                                                    $
                                    Petitioner,     $
                                                    $
                                                    $    CIVIL ACTION NO. 1:20-CV-00050-C
                                                    $
    DIRTCTOR, TDCJ.CID,                             $
                                                    $
                                  Respondent.       $



        ORDER TO SHOW CAUSE, NOTICE, AND INSTRUCTIONS TO PARTIES

        A petition for writ ofhabeas corpus has been filed in this Court pursuant to 28 U.S.C.

$   2254. Accordingly, it is ORDERED     as   follows:

         RESPONDENT'S ANSWER: Respondent is directed to file an answer to Petitioner's

petition pursuant to Rule 5 of the Rules Goveming Section 2254 Cases in the United States

District Courts within sixty (60) days from the date of this Order. No extensions will be

granted absent good cause.

        Respondent shall raise by way   ofher answer any appropriate defenses that     she wishes to

have the Court consider, including, but not limited to, exhaustion, statute of limitations, and

successive   petition. All applicable issues must be raised in the answer filed by Respondent.

        Please note: Pursuant to Rule 5(c) to the extent that Respondent relies on (i.e., cites to)

portions ofthe state court records in her answer and any brief filed therewith, such portions     of

the state court records relied on and/or cited to shall be designated as exhibits and included in a

separate appendix   filed simultaneously with the answer and any brief filed therewith.
    Case 1:20-cv-00050-C Document 7 Filed 04/20/20                     Page 2 of 3 PageID 45



        Respondent shall mail a copy of the answer, together with a copy       ofany supporting brief

filed therewith and an appendix containing the above-mentioned exhibits, to Petitioner at the

address set out in Petitioner's pleadings   orto his attomey ofrecord, ifany. Respondent shall file

a certificate   with the Clerk evidencing such service.

        RECORDS: In addition to the State Court records included in the appendix described

above, all records must be filed with the Clerk within sixty (60) days from the date of this Order.

        PETITIONER'S RESPONSE: Pursuant to Rule 5(e), Petitioner may file               a response to


Respondent's answer within thirty (30) days from the date shown on Respondent's certificate             of

service. Petitioner's response must be limited to the arguments raised by Respondent and shall

not include any new allegations of fact or new grounds for relief. Petitioner shall mail         a copy


ofany response to counsel for Respondent and shall file     a   certificate with the Clerk evidencing

such service.

        SUBSTITUTION OF COUNSEL: When an Assistant Attomey General enters an

appearance in this case, another Assistant Attomey General may replace the attomey by          filing   a


notice olsubstitution that identifies the attomey being replaced. Unless the Court otherwise

directs, the notice effects the withdrawal of the attomey being replaced and no motion to

withdraw pursuant to Local Rule 83.12(a) is required.

        SERVICE OF PETITION AND ORDER: Copies of the petition, attachments,

supporting brief, ifany, all orders and other documents filed in this action shall be served

electronically upon the Texas Attomey General as Counsel for Respondent and shall be directed

to the attention of Edward Marshall, Chief, Criminal Appeals Division, Office of the Attomey

General ofTexas, Austin, Texas. See Fed. R. Civ. P. 5(bX2XE).




                                                    2
Case 1:20-cv-00050-C Document 7 Filed 04/20/20               Page 3 of 3 PageID 46



  The Clerk shall transmit a copy of this Order to Petitioner or his attorney ofrecord.

  SO ORDERED

  DatedApil    lc   ,2020.

                                                               V 4,/4,            l
                                                S     R.         INGS
                                                Senior United States District J



                                                                        t




                                           3
